Name: Commission Regulation (EEC) No 1771/81 of 30 June 1981 fixing the rate of the refund applicable from 1 July 1981 to isoglucose exported in the form of goods not covered by Annex II to the Treaty
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 7 . 81 Official Journal of the European Communities No L 175/57 COMMISSION REGULATION (EEC) No 1771 /81 of 30 June 1981 fixing the rate of the refund applicable from 1 July 1981 to isoglucose exported in the form of goods not covered by Annex II to the Treaty (a) the level of the refunds on exports of processed agricultural products covered by Annex II to the Treaty which are manufactured under similar conditions ; (b) the need to ensure equality of competition for the industries which use Community products and those which use third-country products under inward processing arrangements ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Isoglucose, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1111 /77 of 17 May 1977 laying down common provis ­ ions for isoglucose ('), as last amended by Regulation (EEC) No 387/81 (2), and in particular the first sentence of the third subparagraph of Article 4 (2) and paragraph 5 thereof, Whereas, pursuant to Article 4 of Regulation (EEC) No 1111 /77, provision may be made for a refund on the export of isoglucose in the form of the goods shown in the Annex to that Regulation ; Whereas Council Regulation (EEC) No 3035/80 of 1 1 November 1980 laying down general rules for granting export refunds for certain agricultural products exported in the form of goods not covered by Annex II to the Treaty, and the criteria for fixing the amount of such refunds (3), as amended by Regulation (EEC) No 1188/81 (4), specifies that a rate of refund should be fixed and apply when isoglucose covered by Common Customs Tariff subheading 17.02 D I is exported in the form of goods listed in the Annex to Regulation (EEC) No 1111 /77 ; Whereas, in accordance with the first subparagraph of Article 4 ( 1 ) of Regulation (EEC) No 3035/80 , the rate of the refund must be fixed for each month ; Whereas, in accordance with paragraph 2 of that Article, that rate must be determined with particular reference to : HAS ADOPTED THIS REGULATION : Article 1 The rate of the refund applicable from 1 July 1981 to isoglucose of Common Customs Tariff subheading 17.02 D I exported in the form of goods listed in the Annex to Regulation (EEC) No 1111 /77 is fixed as shown in the Annex hereto . Article 2 This Regulation shall enter into force on 1 July 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 June 1981 . For the Commission Karl-Heinz NARJES Member of the Commission (') OJ No L 134, 28 . 5 . 1977, p . 4 . (2) OJ No L 44, 17. 2. 1981 , p . 1 . (3) OJ No L 323 , 29 . 11 . 1980, p . 27 . (&lt;) OJ No L 121 , 5 . 5 . 1981 , p . 3 . No L 175/58 Official Journal of the European Communities 1 . 7. 81 ANNEX to the Commission Regulation of 30 June 1981 fixing the rate of the refund applicable from 1 July 1981 to isoglucose exported in the form of goods not covered by Annex II to the Treaty (ECU) Amount of refund CCT heading No Description for 100 kg of dry matter 17.02 D I Isoglucose 8-89